Citation Nr: 0100775	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of right foot strain with a history of stress 
fracture, third and fourth metatarsals, rated as 20 percent 
disabling.  

2.  Evaluation of left foot strain, rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  


FINDINGS OF FACT

1.  As currently manifested, right foot strain with residuals 
of stress fractures of the third and fourth metatarsals is 
functionally equivalent to no more than a moderately severe 
foot injury.  

2.  As currently manifested, left foot strain is functionally 
equivalent to no more than a moderate foot injury.  


CONCLUSIONS OF LAW

1.  Right foot strain with residuals of stress fractures of 
the third and fourth metatarsals is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2 4.7, 4.14, 4.20, 4.31, Diagnostic Code 
5284 (2000).  

2.  Left foot strain is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2 4.7, 
4.14, 4.20, 4.31, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On a VA examination in January 1998, a review of the medical 
records showed callosities, bilateral pes planus, 
metatarsalgia, and chronic plantar fasciitis.  The veteran 
had been using custom orthotics and extra depth shoes for his 
foot symptoms.  Medical history indicated that he had 
developed foot pain so that he could not stand during active 
service.  He had been prescribed arch supports.  He 
complained of severe bilateral heel pain.  He felt that his 
arch fell down when he did not wear special shoes.  He also 
complained of stiffness, swelling, heat, redness, 
fatigability, and lack of endurance centered on the feet.  He 
was using custom made orthotics.  He also used a cane.  
Standing or walking precipitated the foot symptoms.  The 
physical examination revealed that both feet appeared grossly 
normal.  Non-weight bearing arches appeared normal.  There 
were no callosities.  Bony and Achilles tendon alignment were 
normal.  There was mild valgus deformity of the right big 
toe.  The weight bearing right arch was slightly collapsed 
with bones, calcaneal and tendons appearing to be in the 
normal position.  The right foot appeared normal with 2+ 
arterial pulses, no synovial hypertrophy, tenderness over the 
ankle and multiple joints, limited active plantar and 
dorsiflexion, inversion, eversion, abduction or adduction.  
On passive motion studies, right foot dorsiflexion was to 10 
degrees, plantar flexion was to 30 degrees, and inversion and 
eversion were limited to about 5 degrees each.  He did not 
complain of any increased tenderness on passive motion.  The 
left foot appeared normal with normal bony alignment and 
flexible pes planus.  There was no deviation of the calcaneus 
or the Achilles tendon.  Mild tenderness was elicited 
diffusely over the entire foot and ankle joint, without 
swelling, redness, edema, or callosities.  There was no 
active motion of the foot.  Passively, dorsiflexion was to 10 
degrees, plantar flexion was to 35 degrees, inversion and 
eversion were to 5 degrees each.  He stated that he could not 
heel or toe walk.  The skin appearance was normal with no 
vascular change and no varicosities.  He had special shoes 
with deep inserts and arch supports.  His left shoe had a 
wide-based sole.  The Achilles tendon appeared to be aligned 
normally on weight bearing and non-weight bearing.  There was 
no significant valgus deformity.  X-ray examination revealed 
bilateral pes planus with normal left foot, normal bilateral 
ankles, mild hallux valgus of the right foot with some 
asymmetry of the first metatarsophalangeal joint consistent 
with post-traumatic chronic change and no other 
abnormalities.  The final diagnoses were bilateral flexible 
pes planus, bilateral plantar fasciitis, and metatarsalgia.  
The examiner expressed the opinion that the veteran's pain 
symptoms were exaggerated and out of proportion to the 
examination and X-ray findings.  He used a cane in his right 
hand and walked with a slight limp on the right side.  He 
appeared to be ambulating well without much difficulty.  He 
reportedly could function fairly well as long as the time he 
spent on his feet was less.  It did not appear that the 
metatarsalgia was impairing his ambulation any more than his 
other foot complaints.  He had a history of multiple pain 
complaints that could not be verified.  The examiner believed 
that better pain control, special shoes that he was using and 
steroid injections would be adequate for him to ambulate to a 
moderate extent and function.  

On a VA examination in February 1999, the veteran complained 
of moderate to severe foot pain and rapid fatigue when 
standing for more than 10 - 15 minutes.  He wore custom 
orthotics (arch supports) and extra depth shoes that were 
prescribed by another VA physician.  While his symptoms 
reportedly were alleviated through their use, he still had 
nearly constant pain.  He had been using a cane for the 
previous few years to increase his stability when walking.  
The physical examination showed that the feet appeared 
essentially normal, externally.  There was mild lateral 
deviation of the great toes at the first metatarsophalangeal 
joint.  The arches appeared normal on non-weight bearing and 
slightly collapsed on weight bearing.  The Achilles tendons 
remained in normal alignment on weight bearing and non-weight 
bearing.  The skin of the feet was warm and moist with areas 
of moderate callous beneath the left third metatarsal head, 
left first interphalangeal joint, and right first and third 
metatarsal phalangeal joints.  Dorsalis pedis pulses were 1+ 
bilaterally.   Posterior tibial pulses were 2+ bilaterally.  
Vibratory sensation was decreased in both feet.  Both arches 
were moderately tender to palpation.  No edema or increased 
temperature was noted in either foot.  Range of motion of the 
ankles was termed normal with dorsiflexion to 5 degrees, 
bilaterally, and plantar flexion to 25 degrees on the right 
and 35 degrees on the left.  The first metatarsal phalangeal 
joint had 50 degrees of dorsiflexion on the right and 15 
degrees on the left.  The lesser metatarsophalangeal joints 
had a normal range of motion without effusion or crepitation.  
Mild tenderness to palpation was elicited over all metatarsal 
phalangeal joints and beneath both heels.  There was normal 
inversion and eversion of the subtalar joint, bilaterally, 
with mild ankle pain when the limits of such motion were 
reached.  Gait was slow with apparent guarding against pain, 
and a cane needed for stability.  Due to his reports of pain, 
he was not requested to squat or rise on heels and the balls 
of his feet.  His custom made orthotics and extra depth shoes 
were in good condition and supported his feet well.  They had 
been modified to increase the stability of his shoes.  X-ray 
examination showed cortical thickening of the right fourth 
metatarsal shaft, which possibly was a residual of the old 
stress fracture.  There was slight bowing of this metatarsal 
shaft, also possibly a residual of the stress fracture.  The 
left fourth metatarsal bone was short, with associated 
retraction of the fourth toe, consistent with a congenitally 
short fourth ray.  Weight bearing X-ray examination showed 
mild lowering of the longitudinal arch without gross 
abnormality.  The diagnoses were flexible pes planus with 
foot strain, metatarsalgia and plantar fasciitis, 
bilaterally, and residuals of stress fracture of the right 
third and fourth metatarsal.  

The VA examiner commented in February 1999 that the amount of 
foot disability present was moderate.  Although the veteran's 
feet were uncomfortable, he should have been able to stand 
and walk for short periods of time without severe discomfort, 
if the prescribed custom orthotics and extra depth orthopedic 
shoes were utilized.  Prolonged weight bearing was not 
advised.  His foot condition limited him to an occupation 
requiring little standing and walking, that is, 10-15 minutes 
at a time for a total of 1 to 3 hours a day for optimal foot 
comfort.  It was noted that most individuals with pes planus 
continued to work despite the discomfort and fatigue 
associated with the condition and the veteran had worked with 
the benefit of custom arch supports and extra depth shoes.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  38 U.S.C.A. § 5107(a).  The 
veteran has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2000).  The current ratings are based on the 
current extent of the disabilities, so this discussion will 
focus on the recent evidence, which is the most probative 
source of information as to the current extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where the requirements for a compensable evaluation are not 
met, a zero percent evaluation must be assigned.  38 C.F.R. 
§ 4.31.

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (2000).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The evaluation of the same disability under various 
diagnoses, or the use of manifestations not resulting from 
service-connected disease or injury in establishing 
evaluation, is to be avoided.  38 C.F.R. § 4.14 (2000).

While the veteran's bilateral foot disability includes more 
than residuals of stress fractures, the condition has been 
rated under Code 5284 for foot injuries.  This rating covers 
all aspects of the foot disabilities, either directly or by 
analogy.  Foot injuries may be rated as 10 percent disabling 
where moderate, 20 percent disabling where moderately severe 
and 30 percent disabling where severe.  38 C.F.R. Part 4, 
Code 5284 (2000).  With actual loss of use of the foot, the 
disability will be rated as 40 percent disabling.

Looking to the criteria for rating ankle disabilities, there 
is no evidence of ankylosis ratable under Code 5270 or 5272, 
malunion ratable under Code 5273 or surgery residuals ratable 
under Code 5274.  38 C.F.R. § 4.71a (2000).

Limited motion of the ankle will be rated as 20 percent 
disabling if marked and 10 percent disabling if moderate.  38 
C.F.R. Part 4, Code 5271 (2000).  The rating criteria do not 
provide a compensable rating for the mild or slight 
limitations.  38 C.F.R. § 4.31 (2000).

If the rating criteria for flat feet were utilized, 
pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation that is not improved by orthopedic shoes or 
appliances warrants a 50 percent evaluation for bilateral 
involvement and 30 percent for unilateral involvement.  38 
C.F.R. Part 4, Diagnostic Code 5276 (2000).  Severe pes 
planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities warrants a 30 percent evaluation for bilateral 
involvement and 20 percent for unilateral involvement.  
Moderate pes planus with weight bearing line over or medial 
to great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet warrants a 10 percent 
evaluation for bilateral or unilateral involvement.  Mild pes 
planus with symptoms relieved by built-up shoes or arch 
support warrants a noncompensable evaluation.

Unilateral hallux valgus with post operative residuals of a 
resection of the metatarsal head, or for severe unilateral 
hallux valgus equivalent to amputation of the great toe, a 10 
percent evaluation is warranted.  38 C.F.R. Part 4, 
Diagnostic Code 5280.

As currently rated, right foot strain with residuals of 
stress fractures is considered a moderately severe foot 
injury.  There is no significant limitation of motion of the 
right ankle.  The demonstrated degree of pain and tenderness 
is not more disabling than this rating for a moderately 
severe injury contemplates.  Standing and walking limitations 
due to the right foot disability are not more than moderately 
severe in degree.  He can walk reasonably comfortably for 
short periods with the use of his orthotics and orthopedic 
shoes.  The loss of active motion of the joints of the right 
foot, as currently shown, are consistent with no more than a 
moderately severe foot injury.  He uses a cane to walk, but 
the foot appears grossly normal with normal bony and Achilles 
tendon alignment.  Mild hallux valgus is not tantamount to a 
big toe amputation and, along with the other right foot 
manifestations, amounts to no more than moderately severe 
disability.  A slight limp on the right has been considered 
under the criteria for the current rating.  The extent of the 
right foot disability has been clinically described as 
moderate, overall, on both the 1998 and 1999 examinations, 
further indicating that the disability is stable.  

The current manifestations of left foot strain are shown to 
be no more disabling than a moderate foot injury, and are 
rated accordingly, by analogy.  There is no history of injury 
to this foot.  It is described as painful and tender to the 
same degree as on the right.  Likewise, the range of motion 
of the left ankle is a little better than the right.  There 
is no limp on the left.  The need for orthotics and 
orthopedic shoe is the same, bilaterally.  There is no 
significant hallux valgus on the left.  Again, the left foot, 
overall, was described in clinical terms as moderately 
disabling, and has been stable.  

Pes planus manifestations affect the feet equally and are no 
more than slight.  There is no arch differences on non-weight 
bearing and only slight flattening on weight bearing.  There 
is moderate tenderness of the arch, bilaterally.  Such 
manifestations of pes planus are covered under the criteria 
for the current ratings and would not be separately ratable 
as compensably disabling under Diagnostic Code 5276.

Moreover, considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating for these foot disabilities.  No weakness, 
incoordination, fatigability, instability, tenderness, 
redness, heat, abnormal movement, atrophy, nor muscle wasting 
is clinically shown to cause an increased level disability in 
either foot beyond the ratings now assigned.

When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In the present case, it is not shown by the 
evidence that the veteran's foot disabilities cause marked 
interference with employment or have necessitated frequent 
periods of hospitalization.  Therefore, his disabilities are 
not so unusual or exceptional as to warrant referral of his 
case for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

Finally, as a preponderance of the evidence has been found to 
be against entitlement to higher rating for the veteran's 
foot disabilities, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


ORDER

An evaluation in excess of 20 percent for right foot strain 
with a history of stress fractures of the third and fourth 
metatarsals is denied.  

An evaluation in excess of 10 percent for left foot strain is 
denied.  



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



